Case 7:16-cr-00832-KMK Document 162 Filed 09/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Case No. 16-CR-832 (KMK)

ORDER

NICHOLAS TARTAGLIONE,
Defendant.

 

 

KENNETH M. KARAS, United States District Judge:

For the reasons stated on the record at the Status Conference on September 17, 2019, the
Court concludes that the letters of August 23 and 28, 2019, currently filed under temporary seal,
should be unsealed. The Government has advised that it will not seek an appeal, Accordingly,
the Court directs the Clerk of Court to unseal Dkt, Nos. 150 and 153.

SO ORDERED,

  

DATED: September /Z , 2019
White Plains, New York

 

‘ETH M. KARAS —
UNITED STATES DISTRICT JUDGE

 
